DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
Information Disclosure Statement
The information disclosure statement submitted on 01/12/2022 has been considered by the Examiner and made of record in the application file.
Remarks
The present Office Action is in response to Applicant’s amendment filed on 01/12/2022.  Claims 1, 4-7, 10-13, and 16-18 are still pending in the present application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 20190222982 A1) (hereinafter Cao) in view of Luo et al. (US 20180160418 A1) (hereinafter Luo) and further in view of Lu et al. (US 20210212050 A1) (herein after Lu).

claim 1, Cao discloses a resource pool determination method (FIG.s 4 and 5), comprising:
obtaining, by the first terminal device, first indication information, wherein the first indication information is used to instruct [to activate] the second resource pool (Fig. 5, par. 0137, “Step 503: The terminal obtains the first resource pool based on the first resource pool configuration information.” Par. 0029, “the terminal receives, from the base station, an indication message for starting detection on the first resource pool, and detects the first resource pool, or detects the first resource pool after determining that quality of a communications link to the base station is less than a preset threshold.”);
obtaining, by the first terminal device, first configuration information, wherein the first configuration information is used to configure parameters of the second resource pool (par. 0033, for configuration information about resource pool received from the base station, “the base station configures the first resource pool for the terminal, and then sends SIB information or RRC signaling to the terminal, where the SIB information or the RRC signaling carries the first resource pool configuration information, and the terminal obtains the first resource pool based on the first resource pool configuration information carried in the SIB information or the RRC signaling sent by the base station. When the base station configures the second resource pool for the terminal, a manner of obtaining the ; and
performing, by the first terminal device, according to the first indication information, sidelink communication by using the second resource pool (Fig. 5, par. 0141 and 0142, “Step 505: The terminal selects a radio resource used for V2X communication from the available resource in the first resource pool… Step 506: The terminal performs V2X communication on the selected radio resource.”).
However, Cao fails to disclose instructing to activate the second resource pool.
In the same field of endeavor, Luo discloses instructing to activate the second resource pool (par. 0299 and 0300, “The base station determines and transmits indicating signaling for activating an SPS resource pool according to the state information reported by the UE… After receiving activation signaling, the UE activates an SPS resource, and when the UE has specific service data to be transmitted, the specific service data can be transmitted to other UEs by using the SPS resource”, (SPS is Semi-persistent Schedule (SPS))).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting indicating signaling for activating an resource as taught by Luo to indication message Cao for purpose of transmitting indicating signaling for activating the resources to the terminal.
However, Cao as modified by Luo fails to disclose obtaining, by a first terminal device, first configuration information, wherein the first configuration information is used to configure parameters of a second resource pool, and wherein the parameters comprise information of a numerology of the second resource pool and/or information of a Bandwidth Part (BWP) associated with the second resource pool; and wherein the BWP comprises a second BWP, frequency domain resources of the second resource pool are located within a bandwidth range of the second BWP, and the second BWP supports at least a numerology.
In the same field of endeavor, In the same field of endeavor, Lu discloses obtaining, by a first terminal device, first configuration information, wherein the first configuration information is used to configure parameters of a second resource pool (FIG. 2, par. 0038, “operation 202 in which the BS 102 transmits a first message to the first UE 104-1…the first message comprises a configuration and/or an indication of a resource aggregation level of a sidelink resource unit for sidelink communications, wherein the resource aggregation level of a sidelink resource unit is a number of first resource units in the time domain in a sidelink resource unit used in a sidelink transmission by a UE 104. In some embodiments, a sidelink resource unit comprise at least one first resource unit in the time domain and at least one second resource unit in the frequency domain”), and wherein the parameters comprise information of a (FIG. 2, par. 0038, “In some embodiments, the at least one first resource unit each is one of the following: a symbol and a time slot. The at least one second resource unit each comprises one of the following: a subcarrier, a carrier, and a resource block (RB). In some embodiments, the numerology of the first resource units in the time domain in a sidelink resource unit is a numerology of one of the following: a bandwidth part (BWP) for sidelink communication, a configuration of a sidelink resource pool, a sidelink resource set, and a reference numerology”) and/or information of a Bandwidth Part (BWP) associated with the second resource pool; and wherein the BWP comprises a second BWP, frequency domain resources of the second resource pool are located within a bandwidth range of the second BWP, and the second BWP supports at least a numerology (the limitations are optional steps, and based on the broadest reasonable interpretation of the claim would not include the conditional steps; See MPEP 2111.04-I, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a configuration and/or an indication of a resource aggregation level of a sidelink resource unit with a numerology information as taught by Osawa to the configuration information as disclosed by Cao as modified by Luo for purpose of receiving configuration information 
Regarding claim 4, as applied to claim 1 above, Cao discloses obtaining, by the first terminal device, first configuration information, wherein the first configuration information is used to configure parameters of the second resource pool (par. 0033, for configuration information about resource pool received from the base station, “the base station configures the first resource pool for the terminal, and then sends SIB information or RRC signaling to the terminal, where the SIB information or the RRC signaling carries the first resource pool configuration information, and the terminal obtains the first resource pool based on the first resource pool configuration information carried in the SIB information or the RRC signaling sent by the base station. When the base station configures the second resource pool for the terminal, a manner of obtaining the second resource pool by the terminal is similar to a manner of obtaining the first resource pool by the terminal, and details are not described herein again”) discloses wherein the first indication information is carried in Radio Resource Control (RRC) signaling or Downlink Control Information (DCI) (par. 0150, “wherein the first indication information is carried in Radio Resource Control (RRC) signaling or Downlink Control Information (DCI).”).
claim 5, as applied to claim 2 above, Cao discloses wherein the first configuration information is pre-configuration information, or configuration information sent by a network device (par. 0033, for configuration information about resource pool received from the base station, “the base station configures the first resource pool for the terminal, and then sends SIB information or RRC signaling to the terminal, where the SIB information or the RRC signaling carries the first resource pool configuration information, and the terminal obtains the first resource pool based on the first resource pool configuration information carried in the SIB information or the RRC signaling sent by the base station. When the base station configures the second resource pool for the terminal, a manner of obtaining the second resource pool by the terminal is similar to a manner of obtaining the first resource pool by the terminal, and details are not described herein again”).
Regarding claim 6, as applied to claim 1 above, Cao discloses wherein the resource pool comprises a transmission resource pool (for the teachings of par. 0099 related to transmission resources, “when transmission resources are insufficient, to ensure reliable transmission of a V2X data packet having a lower priority, a V2X communication parameter value range corresponding to the lower priority may be configured, so that the V2X data packet having the lower priority occupies fewer transmission resources, thereby . 
Regarding claim 7, Cao discloses a resource pool determination method (FIG. 5), comprising:
sending first indication information to the first terminal device (FIG. 5, par. 0134 and 0135, “Step 500: A base station determines a first resource pool configured for a terminal… Step 501: The base station sends first resource pool configuration information to the terminal.” Par. 0029, “the terminal receives, from the base station, an indication message for starting detection on the first resource pool, and detects the first resource pool, or detects the first resource pool after determining that quality of a communications link to the base station is less than a preset threshold.”),
wherein the first indication information is used to instruct [to activate] the second resource pool , and wherein the second resource pool is used by the first terminal device to perform sidelink communication according to the first indication information (Fig. 5, par. 0141 and 0142, “Step 505: The terminal selects a radio resource used for V2X communication from the available resource in the first resource pool… Step 506: The terminal performs V2X communication on the selected radio resource.” par. ;
and sending first configuration information to the first terminal device, wherein the first configuration information is used to configure parameters of the second resource pool (par. 0033, for configuration information about resource pool received from the base station, “the base station configures the first resource pool for the terminal, and then sends SIB information or RRC signaling to the terminal, where the SIB information or the RRC signaling carries the first resource pool configuration information, and the terminal obtains the first resource pool based on the first resource pool configuration information carried in the SIB information or the RRC signaling sent by the base station. When the base station configures the second resource pool for the terminal, a manner of obtaining the second resource pool by the terminal is similar to a manner of obtaining the first resource pool by the terminal, and details are not described herein again”).
However, Cao fails to disclose instructing to activate a second resource pool.
In the same field of endeavor, Luo instructing to activate a second resource pool (par. 0299 and 0300, “The base station determines and transmits indicating signaling for activating an SPS resource pool according to the state information reported by the UE… After .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting indicating signaling for activating an resource as taught by Luo to indication message received by a terminal for detection on resource pools as disclosed by Cao for purpose of transmitting indicating signaling for activating the resources to the terminal.
However, Cao as modified by Luo fails to disclose sending first configuration information to a first terminal device, wherein the first configuration information is used to configure parameters of a second resource pool, and wherein the parameters comprise information of a numerology of the second resource pool and/or information of a Bandwidth Part (BWP) associated with the second resource pool; and wherein the BWP comprises a second BWP, frequency domain resources of the second resource pool are located within a bandwidth range of the second BWP, and the second BWP supports at least a numerology.
In the same field of endeavor, In the same field of endeavor, Lu discloses sending first configuration information to a first terminal device, wherein the first configuration information is used to configure parameters of a second resource pool ((FIG. 2, par. 0038, “operation 202 in which the BS 102 transmits a first message to the first UE 104-1…the first message comprises a configuration and/or an indication of a  and wherein the parameters comprise information of a numerology of the second resource pool (FIG. 2, par. 0038, “In some embodiments, the at least one first resource unit each is one of the following: a symbol and a time slot. The at least one second resource unit each comprises one of the following: a subcarrier, a carrier, and a resource block (RB). In some embodiments, the numerology of the first resource units in the time domain in a sidelink resource unit is a numerology of one of the following: a bandwidth part (BWP) for sidelink communication, a configuration of a sidelink resource pool, a sidelink resource set, and a reference numerology”) and/or information of a Bandwidth Part (BWP) associated with the second resource pool; and wherein the BWP comprises a second BWP, frequency domain resources of the second resource pool are located within a bandwidth range of the second BWP, and the second BWP supports at least a numerology(the limitations are optional steps, and based on the broadest reasonable interpretation of the claim would not include the conditional steps; See MPEP 2111.04-I, “Claim scope .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a configuration and/or an indication of a resource aggregation level of a sidelink resource unit with a numerology information as taught by Osawa to the configuration information as disclosed by Cao as modified by Luo for purpose of receiving configuration information and indication of a resource aggregation level of a sidelink resource unit for sidelink communications from a base station.
Regarding claim 10, as applied to claim 7 above, the claim is rejected for the same reason as set forth claim 4 above.
Regarding claim 11, as applied to claim 8 above, the claim is rejected for the same reason as set forth claim 5 above.
Regarding claim 12, as applied to claim 7 above, the claim is rejected for the same reason as set forth claim 6 above.
Regarding claim 13, Cao discloses a terminal device (FIG. 7 a schematic diagram of a hardware structure of a V2X communication device), wherein the terminal device is a first terminal device and comprises: a memory; a transceiver; and a processor coupled to the memory and the transceiver (FIG. 7, par. 0156, “a V2X communication device 700 may include a processor 710, a transceiver 720, and a memory 730. The memory , 
wherein the processor is configured to obtain first indication information, wherein the first indication information is used to instruct [to activate] the second resource pool (Fig. 5, par. 0137, “Step 503: The terminal obtains the first resource pool based on the first resource pool configuration information.” Par. 0029, “the terminal receives, from the base station, an indication message for starting detection on the first resource pool, and detects the first resource pool, or detects the first resource pool after determining that quality of a communications link to the base station is less than a preset threshold.”), and
perform, according to the first instruction information, sidelink communication by using the second resource pool (Fig. 5, par. 0141 and 0142, “Step 505: The terminal selects a radio resource used for V2X communication from the available resource in the first resource pool… Step 506: The terminal performs V2X communication on the selected radio resource.”)
However,  fails to disclose instructing to activate a second resource pool.
In the same field of endeavor, Luo discloses instructing to activate a second resource pool (par. 0299 and 0300, “The base station determines and transmits indicating signaling for activating an SPS resource pool according to the state information reported by the UE… .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting indicating signaling for activating an resource as taught by Luo to indication message received by a terminal for detection on resource pools as disclosed by Cao for purpose of transmitting indicating signaling for activating the resources to the terminal.
However, Cao as modified by Luo fails to disclose obtain first configuration information, wherein the first configuration information is used to configure parameters of a second resource pool, and wherein the parameters comprise information of a numerology of the second resource pool and/or information of a Bandwidth Part (BWP) associated with the second resource pool; and wherein the BWP comprises a second BWP, frequency domain resources of the second resource pool are located within a bandwidth range of the second BWP, and the second BWP supports at least a numerology.
In the same field of endeavor, In the same field of endeavor, Lu discloses obtain first configuration information, wherein the first configuration information is used to configure parameters of a second resource pool (FIG. 2, par. 0038, “operation 202 in which the BS 102 transmits a first message to the first UE 104-1…the first message comprises a configuration and/or an indication of a resource aggregation level of a sidelink resource unit for sidelink communications, wherein the resource aggregation level of a sidelink resource unit is a number of first resource units in the time domain in a sidelink resource unit used in a sidelink transmission by a UE 104. In some embodiments, a sidelink resource unit comprise at least one first resource unit in the time domain and at least one second resource unit in the frequency domain”), and wherein the parameters comprise information of a numerology of the second resource pool (FIG. 2, par. 0038, “In some embodiments, the at least one first resource unit each is one of the following: a symbol and a time slot. The at least one second resource unit each comprises one of the following: a subcarrier, a carrier, and a resource block (RB). In some embodiments, the numerology of the first resource units in the time domain in a sidelink resource unit is a numerology of one of the following: a bandwidth part (BWP) for sidelink communication, a configuration of a sidelink resource pool, a sidelink resource set, and a reference numerology”) and/or information of a Bandwidth Part (BWP) associated with the second resource pool; and wherein the BWP comprises a second BWP, frequency domain resources of the second resource pool are located within a bandwidth range of the second BWP, and the second BWP supports at least a numerology (the limitations are optional steps, and based on the broadest reasonable interpretation of the claim would not include the conditional steps; See MPEP 2111.04-I, “Claim scope is not limited by claim language that suggests or .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a configuration and/or an indication of a resource aggregation level of a sidelink resource unit with a numerology information as taught by Osawa to the configuration information as disclosed by Cao as modified by Luo for purpose of receiving configuration information and indication of a resource aggregation level of a sidelink resource unit for sidelink communications from a base station.
Regarding claim 16, as applied to claim 13 above, the claim is rejected for the same reason as set forth claim 4 above.
Regarding claim 17, as applied to claim 14 above, the claim is rejected for the same reason as set forth claim 5 above.
Regarding claim 18, as applied to claim 13 above, the claim is rejected for the same reason as set forth claim 6 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642